UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-54476 CANNASYS, INC. (Exact name of registrant as specified in its charter) Nevada 88-0367706 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 1ellaire Street, Suite 325 Denver, CO80222 (Address of principal executive offices and zip code) (800) 420-4866 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of November 12, 2015, there were 11,576,045 shares of common stock, $0.001 par value, outstanding. CANNASYS, INC. Form 10-Q for the Quarter Ended September 30, 2015 TABLE OF CONTENTS Item Page Part I—Financial Information 1 Financial Statements (Unaudited) 2 Balance Sheets 2 Statements of Operations 3 Statements of Cash Flows 4 Notes to the Financial Statements 5 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 3 Quantitative and Qualitative Disclosures about Market Risk 15 4 Controls and Procedures 16 Part II—Other Information 2 Unregistered Sales of Equity Securities and Use of Proceeds 16 6 Exhibits 17 Signature Page 18 1 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CANNASYS, INC. Condensed Balance Sheets September 30, December 31, Assets (unaudited) Current Assets: Cash $ $ Accounts receivable Prepaid expenses and other assets - Total Current Assets Property & equipment, net Software license Deposit Total Assets $ $ Liabilities and Stockholders’ Equity (Deficit) Current Liabilities: Accounts payable $ $ Accrued expenses Notes payable - Due to a related party - Total Current Liabilities Total Liabilities Commitments and Contingencies - - Stockholders’ Equity (Deficit): Preferred stock, $0.001 par value, 5,000,000 shares authorized, no shares issued - - Common stock, $0.001 par value, 75,000,000 shares authorized, 11,298,405 and 11,043,755 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders’ Equity (Deficit) ) Total Liabilities and Stockholders’ Equity (Deficit) $ $ The accompanying notes are an integral part of these condensed unaudited financial statements. 2 Table of Contents CANNASYS, INC. Condensed Statements of Operations (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, Sales revenue $ Cost of goods sold Gross Margin ) ) Operating Expenses: Professional fees Salary and wage expense General and administrative Total Operating Expenses Loss from Operations ) Other expense: Interest expense ) - ) - Total other expense ) - ) - Loss before provision for income taxes ) Provision for income taxes - Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these condensed unaudited financial statements. 3 Table of Contents CANNASYS, INC. Condensed Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, Cash flow from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation - Stock based compensation - Change in operating assets and liabilities: Decrease in accounts receivable - Decrease in prepaids Increase in other assets ) - Increase (decrease) in related-party payable ) Increase in accounts payable Increase in accrued expenses Net cash used in operating activities ) ) Cash flows provided by investing activities: Cash acquired in merger - Net cash provided by investing activities Cash flows from financing activities: Proceeds from loans Proceeds from sale of common stock - Proceeds from stock subscription payable - Net cash provided by financing activities Net increase (decrease)in cash ) Cash at beginning of the period Cash at end of the period $ $ Supplemental Disclosures: Interest paid $
